Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/16/2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend Claim 15 as follows:
Claim 15, line 3; Please change ***a display unit*** to ***a display 

Status of Claims
4.       Claims 1-16 are pending in this application.
          Claims 1, 3-9, 11-13, 15 and 16 are currently amended.

Claim Objections
5.       In view of Applicant’s argument [Remarks] and amendments filed 07/16/2021, claim objection(s) with respect to claims 3-5 have been fully considered and the objection is withdrawn.

Claim Interpretation 
6.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
7.         Claims 1-16 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“the computer sets work desired to be performed by a user operating the image forming apparatus, sets, before the work performed by the user is completed, processing to be performed by the image forming apparatus after the work is set, and transmits an instruction for displaying an image indicating the set work on the display, and another instruction for causing the image forming apparatus to perform the set processing, and wherein the image forming apparatus includes a controller having one or more processors and one or more memories, and the controller receives the instruction and the other instruction transmitted from the computer, displays the image indicating the set work on the display based on the received instruction, and performs the processing based on the other-2-Amendment for Application No.: 16/884543Attorney Docket: 10196165US01 instruction upon completion of the work by the user.” along with all the other limitations as required by independent claim 1.


The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“the computer sets work desired to be performed by a user based on an operation by an operator; sets, before the work performed by the user is completed, processing to be performed by the image forming apparatus after the work is set; and transmits, to the image forming apparatus, an instruction for displaying the screen based on the set work on the display, and another instruction for causing the image forming apparatus to perform the set processing.” along with all the other limitations as required by independent claim 9.

Regarding Claim 15:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“setting work desired to be performed by a user operating the image forming apparatus as first setting; setting, before the work performed by the user is completed, processing to be performed by the image forming apparatus after the work set in the first setting as second setting; transmitting an instruction for displaying an image indicating the work set in the first setting on the display, and another instruction for causing the image forming apparatus to perform the processing set in the second setting; receiving the instruction and the other instruction transmitted in the transmitting; displaying the image indicating the work set in the first setting on the display based on the instruction received in the receiving; and performing the processing based on the other instruction upon completion of the work by the user.” along with all the other limitations as required by independent claim 15.

Regarding Claim 16:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“setting work desired to be performed by a user based on an operation by an operator as first setting; setting, before the work performed by the user is completed, processing to be performed by the image forming apparatus after the work set in the first setting as second setting; and transmitting, to the image forming apparatus, an instruction for displaying the screen based on the information set in the first setting on the display, and another instruction for causing the image forming apparatus to perform the processing set in the second setting.” along with all the other limitations as required by independent claim 16.

9.       It follows that claims 2-8, and 10-14 are then inherently allowable for depending on an allowable base claim.
10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677